



COURT OF APPEAL FOR ONTARIO

CITATION: Laski v. Laski, 2016 ONCA 763

DATE: 20161017

DOCKET: M46471 (M46343)

Hoy A.C.J.O., Benotto and Huscroft JJ.A.

BETWEEN

Wayne Steven Laski

Appellant (Applicant)

and

Wayne Steven Laski, Brian Eric Laski and Wendi
    Susan Laski, in their capacity as Estate Trustees of the Estate of Harold
    Laski, deceased, and in their personal capacity as beneficiaries

Respondents

Peter Jervis, for the appellant

Andrea L. Di Battista, for the respondent, Wendi Susan
    Laski

Heard and released orally:  October 7, 2016

ENDORSEMENT

[1]

The moving party, Wayne Laski, brings this motion to review the May 4,
    2016 decision of Justice Gillese, dismissing his motion for an extension of
    time to file a Notice of Appeal.

[2]

He argues that Justice Gillese put undue emphasis on her determination
    that his explanation for his delay was troubling and erred in determining that
    he had failed to show any merit in his proposed appeal.

[3]

We reject these arguments.

[4]

There is no basis for this panel to interfere with Justice Gilleses
    decision. She applied the correct legal test in exercising her discretion and
    determining that the justice of the case did not require that an extension of
    time be given to the moving party to file a Notice of Appeal.  The moving party
    has not identified any palpable and overriding error of fact in relation to her
    decision.  Further, we agree with her assessment of the merits of the appeal.

[5]

This motion is accordingly dismissed.  The respondent will be entitled
    to costs of the appeal, fixed in the amount of $6,000, including HST and
    disbursements.

Alexandra
    Hoy A.C.J.O.

M.L. Benotto J.A.

Grant Huscroft J.A.


